____________________




l)ISNIISS; Opinion Filed   l)ecenihcr   13, 2012




                                                 In The

                                     Qourt of ppeat
                           jfiftlj itrirt of ZEcxa at Oa1ta

                                        No. 05-12-01511-CR

                              TROY [EE PERKINS, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd ,Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-00645-S

                              MEMORANDUM OPINION

                           Beibre Justices Moseley. Francis, and Lang
                                   Opinion by Justice Francis

       Troy Lee Perkins pleaded guilty to aggravated robbery.              Based on a plea agreement,

punishment was assessed at imprisonment for twelve years. Sentence was imposed in open court

on January 7. 2008. Appellant did not appeal his conviction at that time. On November 1, 2012.

appellant filed a pro se notice of appeal. Appellant’s notice of appeal is untimely as to the

January 7.2008 conviction. See TEX. R.    APP.   P. 26.2(a)(l);   Slaton   v. State. 981 S.W.2d 208. 210

(Tex. Crim. App. 1 998) (per curiam).
       We dismiss the appeal for want of jurisdiction.



                                                    MOTYFRA   iS


Do Not Publish
Tux. R. App. P. 47
12151 IF.U05
                                  Qtottrt of Z1pptat
                        jfittlj ttrttt of Z1tcxa at Oafta

                                      JUDGMENT

TROY LEE PERKINS, Appellant                 Appeal from the 282nd Judicial District
                                            Court of Dallas County. Texas (Trial Court
No. 05-i 2-01 5 11-CR    V.                 No. F07-00645-S).
                                            Opinion delivered by .Justice Francis.
THE STATE OF TEXAS, Appellee                Justices Moseley and Lang participating.

        Based on the Court’s opinion of this date, we DiSMISS the appeal for want of
un sdi ct ion.



Judgment entered December 13, 2012.




                                                   JUSTlCEQ’